Citation Nr: 1733790	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to VA nonservice-connected death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1943 to February 1946.  He died in February 1998, and the appellant brings this claim as the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The administrative determination denied VA death pension benefits on the basis that the appellant's income exceeded the maximum annual pension rate (MAPR).

The appellant was scheduled and rescheduled (at her request) for RO hearings on multiple occasions; she did not report for any hearing at the RO.  The appellant was also scheduled for a Travel Board hearing in October 2011 but failed to report; at her request she was rescheduled for a Board Central Office hearing in November 2014, but she again failed to report for the hearing.  As no subsequent request for rescheduling, nor any evidence of good cause for rescheduling, has been submitted, the Board shall proceed with consideration of this appeal at this time.

This claim was previously before the Board in December 2014.  It was remanded to request that the appellant furnish information concerning her income, net worth, and dependents for the years since she filed the claim (2007).  The remand directed that the RO provide notice to the appellant of the importance of providing information regarding the permanent disability of her dependent children that she alleged were rendered permanently helpless prior to age 18, and clear information on whether any helpless child was dependent on her household during the period on appeal.  Lastly, the RO was to provide appropriate forms so that she could provide the necessary income and unreimbursed medical expenses information for the years from 2008 to the present.  The RO provided this information to the appellant and solicited information from her in a September 2015 letter.


FINDING OF FACT

The appellant's countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.


CONCLUSION OF LAW

The appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The facts of this case are not in dispute and the Board's decision is wholly dependent on objective findings regarding the appellant's income and application of the relevant VA statutes and regulations.  Thus, no reasonable possibility exists that any further factual development would assist in substantiating the claims and if any deficiencies of notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

Moreover, because the claim is denied as a matter of law, no further development is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Laws and Regulations

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3 (b)(4).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the claimant.  38 U.S.C.A. §  1521; 38 C.F.R. § 3.23(b).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503 (a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.

Additionally relevant in this claim, the Board observes that the income threshold applicable in determining the appellant's eligibility for VA death pension benefits increases for each dependent child that may be recognized in connection with her claim.  The term "child" includes an unmarried person, who before reaching the age of 18 years, became "helpless," i.e. permanently incapable of self-support.  38 U.S.C.A. § 101 (4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356 (a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of his or her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

Factual Background and Analysis

The appellant seeks entitlement to nonservice-connected death pension benefits.  These benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541 (a).  The Veteran had wartime service from February 1943 to February 1946.  The appellant was married to the Veteran at the time of his death.  Although they lived in different states, statements and additional evidence (bank accounts and lease) indicated that the appellant and the Veteran were not separated or pursuing divorce at the time of his death.  The appellant is the surviving spouse.

The appellant filed a claim for nonservice-connected death pension benefits in November 2007 and was denied in a May 2008 administrative decision on the basis that her income exceeded the maximum annual death pension limit set by law.  The appellant maintains that her income does not exceed the statutory limit with consideration of her unreimbursed medical expenses and in consideration of her dependent helpless children.

Regarding the appellant's income and medical expenses, the Board notes that her income as listed on her November 2007 claim included $25.00 in liquid assets, monthly SSA payments of $936.00, and a monthly "widow's benefit" from Ford Motor Company of $447.74.  Her monthly income based on her November 2007 claim form was $1,383.74.  The appellant's November 2007 report did not show unreimbursed medical expenses for consideration in reducing the countable income. (The Board observes that the May 2008 decisional letter from the AOJ considered Medicare expenses, possibly in error.)

The claims file contains a SSDI payment listing for the appellant.  She received monthly benefits of $925.00 in December 2006, $1,017.00 in January 2007, $1,040.00 in December 2007, and $1,040.40 in January 2008.

The appellant submitted a September 2008 private "Clinic Medication Profile" showing a substantial list of 15 medications for the appellant with indications that all of them were initiated after the time of her November 2007 report of unreimbursed medical expenses.  As the claims file did not contain any specific report of income and unreimbursed medical expenses for any of years following her November 2007 report, in the 2014 remand the Board requested that the RO contact the appellant once again and ask her to provide the missing necessary information regarding her income and medical expenses.  The RO provided her with such a request in September 2015 letter.  The appellant did not provide updated income and expense information.

The MAPR without dependent children for 2006 (Date of Cost-of-Living Increase December 1, 2006) was $7,329.00.  The MAPR without dependent children for 2007 (Date of Cost-of-Living Increase December 1, 2007) was $7,498.00.  The MAPR without dependent children for 2008 (Date of Cost-of-Living Increase December 1, 2008) was $7,933.00.  Each of these rates includes a medical expenses deduction amount; however, these are inapplicable in this case as the appellant did not provide such information.

Based on the appellant's listed monthly income from her November 2007 claim, her yearly income would have been $16,604.88.  The Board notes that this amount exceeded the MAPR for 2006, 2007, 2008 for a surviving spouse without dependent.

The RO again requested monthly payment information from the SSA.  Legacy documents in the online claims file show that she was paid between $1,100.50 and $1,201.00 monthly between December 2009 and December 2016.  As appellant did not provide any updated income information after 2007, the Board does not know the status of her Ford Motor "widow's pension."

Additionally, the appellant has indicated that two of her children are permanently disabled adults living with her (including in her prior claim for VA death pension benefits in September 2004, when she expressed that one has been mentally incapacitated since birth while the appellant was uncertain whether she could demonstrate that the other child had become permanently disabled prior to her 18th birthday).  The appellant abandoned her helpless child claim in 2005 after failing to respond to a request for information within one year.  However, after her 2007 claim, she indicated she had helpless children.  In January 2008, the RO provided a letter again requesting information concerning the possible helpless status of those two of the appellant's children.  The appellant replied in February 2008 that she was "not interested in providing information" concerning the two children, "because I believe it would hold up my claim."  In March 2008 she submitted a written statement indicating that the two children in question "have moved."  In April 2008, she submitted a written statement indicating: "I do not wish to continue to pursue the claim for the adult helpless child.  Please ... proceed as quickly as possible with the decision regarding benefits." 

However, the appellant's January 2010 substantive appeal includes her statement disputing the AOJ's decision to not count the two children as her dependents for the pension eligibility determination.  She asserted that the two children were both disabled from birth: "I was denied widow's pension, even though I had two adult dependent children.  I don't understand why the VA didn't count them as dependents, because they were both severely handicapped from birth."  Given her statements, in November 2014, the Board remanded her claim so that the RO could solicit information regarding the status of any dependent helpless children during the period on appeal from 2007 to the present.  

The appellant provided releases for medical records for her son J.G., which the RO sought.  One provider, Dr. M.B. was noted to have died four years prior (2012) and no records were found regarding treatment for J.G.  In April 2016, the RO obtained some treatment records for J.G. from Adapt of Texas.  These records dated from 2015 to the present.  The appellant's son, J.G. was above the age of 18 in 2015, and, as such, these records were not pertinent to show that he was a helpless child for VA purposes.  Notably, however, the records from 2015 indicated the son's statement that he last took a medication when he still lived in West Virginia in his 20s, and the son's address listed on his medical release form was a Texas address (2016).  The appellant did not provide any information regarding Z.G. and her medical or mental health condition prior to (or after) age 18.  

The February 2017 Supplemental Statement of the Case (SSOC) (legacy documents) indicated that J.G. submitted an application in his own right for service-connected death benefits as a helpless child.  Matching records with the SSA show that he has been in receipt of their benefits since 2009.  J.G. again was noted to reside in Texas and not with the appellant.  SSDI payments for J.G. from 2009 to 2016 ranged from $1,067.00 to 1,164.00. 

Given that the information the appellant has provided does not include evidence that she had a helpless dependent child during the appeal of this claim, the Board finds that the MAPR without dependent children is applicable.  Even considering the appellant to have one dependent child, which is not shown by the evidence, her income reported in November 2007 would have exceeded MAPR with one dependent child.  Additionally, J.G. was receiving SSDI benefits from at least 2009 to 2016. 
Here, the appellant has only provided income information on the occasion of her claim for death pension benefits in November 2007.  She has not provided information on unreimbursed medical expenses; however, the Board notes her daughter L.G. provided a statement that the appellant "continues to receive [the Veteran's] pension and medical benefits" from the Ford Motor Company.  She has also failed to provide evidence of dependents, including helpless children dependents.  

The appellant's countable income clearly exceeded MAPR for the year 2007.  The record does not contain any evidence of the appellant's income or unreimbursed medical expenses after her November 2007 claim that would establish if she currently meets the income requirements for nonservice-connected death pension benefits, or if she would have during any other years on appeal.  The Board provided the appellant with additional time and notice to help her in substantiating her claim by having the RO request information from her again in 2015.  She also had the opportunity to have both DRO and Board hearings, but failed to attend any scheduled hearings.  Based on the foregoing, the appellant is not legally entitled to VA nonservice-connected death pension benefits because her income exceeds the applicable MAPR for the year she provided information.

Where the law is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the appellant's countable income exceeded the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim for entitlement to nonservice-connected death pension benefits must be denied.



ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


